Title: From Thomas Jefferson to Jacob Van Staphorst, 30 May 1798
From: Jefferson, Thomas
To: Staphorst, Jacob van


          
            Dear Sir
            Philadelphia. May 30. 98.
          
          My friend General Kosciusko placed his funds here in the bank of Pennsylvania, under my direction, with a desire to remit the dividends arising from them regularly to Europe. as he had no particular correspondent in any [of] the great seaports of Europe, I recommended that your house [in Amsterdam] should be made the deposit, and accordingly forwarded some bills [on Amster]dam and a letter, to your house there. […] in any one place of Europe we took the [liberty to make your house] also the center for our correspondence. he left [this place the 5th. inst. in a] vessel bound for Oporto, from whence he meant to proceed to Paris by land, and if he is not there when you recieve this, he shortly will be. I therefore take the liberty of putting under cover to you a letter to him from myself, and [some] which came here for him after his departure. as I presume you will […] of his arrival in Paris, I must beg leave to give you the trouble [of having?] these letters delivered to him. perhaps you [could be] useful to [him] […] advising him how to draw on Amsterdam for the proceeds of the bills I forwarded to your house for collection. I think this my safest opportunity of forwarding a letter from myself to your house, covering papers of consequence which have lain by me some time for want of a safe conveyance. the situation of this country with respect to the war of Europe gives me the most solicitous concern. I hope that measures for [keeping our] peace may still be found in the prudence & the interests of all parties. permit me here to renew my assurances of a personal interest and esteem for yourself, and also for those connected with you in Amsterdam. I shall never be unmindful of your civilities or services, and remain with sentiments of constant esteem & regard Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        